*513ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that RAYMOND T. PAGE of WOODBURY, who was admitted to the bar of this State in 1983, and who thereafter was suspended from the practice of law for a period of six months effective March 16, 1999, by Order of the Court dated December 10, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to obtain a written fee agreement) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to complete the Skills and Methods course offered by the Institute for Continuing Legal Education and to demonstrate that he is fit to practice law, and that on reinstatement, respondent should be required to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that RAYMOND T. PAGE is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall successfully complete the Skills and Methods course offered by the Institute for Continuing Legal Education and provide proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that prior reinstatement to practice, respondent shall demonstrate that he is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement, respondent shall practice under the supervision of a practicing attorney approved by the *514Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for .appropriate administrative costs incurred in the prosecution of this matter.